Title: To Thomas Jefferson from George Clymer, 15 May 1805
From: Clymer, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. May 15 1805
                  
                  As my favorite method of attacking the Tripolitans has been in part communicated to you by Mr Evans, I think incumbent on me more, more fully, to explain my ideas on that subject.
                  To capture or destroy their Vessels is the thing we desire: and I think an attack in the following way, if rightly ordered & well conducted would infallibly enable us to attain that end. Let suitable Vessels be furnished with good fire Engines which would inable us to throw the water in such torrents on them and into their Port-holes as to prevent them from firing a gun after we get from 60 to 30 yards of their Vessels. Precautions, however ought to be used to prevent them from boarding our Vessels; as that would be their only means of resisting us. The Engines must be placed below, to prevent their being injured by the Enemy’s shot, before we get near enough to play them and stop their fire.   The Engines may have a constant supply of water without any trouble; and as flight would be their only means of escaping, our Vessels ought to be such fast sailers as to enable us to prevent it.   As the Vessels proper to put this theory into practice would be light, active and in continual motion I presume that not much danger is to be apprehended from the enemy’s Forts, especialy, after our Vessels got intermixed with the enemy; as they would be as likely to injure their own Vessels as ours.
                  If this mode of Attack should be adopted, I had contemplated to recommend my Patent Pumps for throwing the water, in place of the common fire Engines: but although they have been so much applauded, after long and effectual tryal where all other Pumps on different constructions had failed; Yet as I have not had leisure to try how far they would excel the common Engines in throwing water, (they would nevertheless have the advantage of not occupying above one fourth of the Space on board,) I should recommend those Engines that use has rendered more familiar; as the water can be thrown far enough with them to produce the desired effect.
                  What I have here said in favour of my Pumps can be so well attested by Judge Peters, and a number of other respectable Gentlemen, that it may possibly be the means of their commanding so much notice at some future period as to be tried and compared with those now in use; for, I conceive, that a knowledge of their superiority is all the recommendation they want, not only to justify those that have it in their power to adopt them in our Navy, but to make it their duty so to do.
                  If it should however be the Opinion of those Gentlemen, whom you may think proper to consult, and who must be better acquainted with the harbour of Tripoli than I am, that no advantages could be derived from such a mode of Attack, I hope Sir that you will have the goodness to pardon me for thus troubling you; whose mind has been much more excercised in conceiving Ideas than his pen has been in describing them; which will in some measure explain why it is so imperfectly done
                  I am Sir yr Obedt Servt
                  
                     Geoe. Clymer.
                  
               